DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2021/0219292 A1), hereinafter referred to as D1.
Regarding claims 1, 14, and 15, D1 discloses a sidelink resource configuration method and apparatus, which comprises:
receiving information related to sidelink bandwidth part (BWP) (Referring to Figures 1-3, network device configures the sidelink BWP for a terminal device (receiving information related to sidelink BWP).  See paragraphs 0136-0139 and abstract.), and
wherein the information related to the sidelink BWP includes information related to a first sidelink resource pool (Referring to Figures 3-7, terminal device obtains a first parameter, where the first parameter is a common parameter of M resource pools in the SL BWP, frequency 
determining the first sidelink resource pool after a sub-channel offset value from a first reference point based on the information related to the first sidelink resource pool (Referring to Figures 5-7, terminal device determines SL BWP 1 (first sidelink resource pool) based upon an offset (sub-channel offset value) from reference point A (first reference point).  See paragraphs 0171-0176.); and
performing sidelink transmission to a second device based on the first sidelink resource pool (Referring to Figures 5-7, sidelink communications is commenced with a second device according to the resource pools.  See paragraph 0135 and 0171-0176);
wherein the first reference point is a first resource block having a lowest index of the sidelink BWP (Referring to Figures 4-7, the reference point corresponds to a resource block with the lowest index for the sidelink BWP.  See paragraphs 0114-0118, 0179-0182, and 0342.)

Regarding claim 2, D1 discloses wherein the first sidelink resource pool is aligned with another sidelink resource pool based on the first reference point (Referring to Figure 6, first and second SL BWP aligned according to the reference point A.  See paragraphs 0172-0176.)

Regarding claim 3, D1 discloses wherein one BWP per carrier is configured as the sidelink BWP for NR sidelink (Referring to Figures 4-7, carriers configured for SL BWP for NR.  See paragraphs 0085 and 0172-0176.)

wherein the sidelink BWP is one BWP configured for sidelink communication (Referring to Figures 1-3, network device configures the sidelink BWP for a terminal device.  See paragraphs 0136-0139 and abstract.)

Regarding claim 5, D1 discloses wherein the information related to the sidelink BWP includes information related to a second sidelink resource pool (Referring to Figures 4-7, first and second carriers configured for first and second SL BWP for NR.  See paragraphs 0085 and 0172-0176.)

Regarding claim 6, D1 discloses receiving information on a second reference point related to the second resource pool from the base station (Referring to Figure 4, reference point A and virtual carrier with a reference frequency position (second reference point related to a second resource pool from the base station) different from reference point A.  See paragraph 0135.)

Regarding claim 7, D1 discloses receiving wherein the information on the second reference point related to the second resource pool includes an absolute radio frequency channel number (ARFCN) value (Referring to Figure 4, the reference frequency position is determined based on a frequency position configured by the network device, and the frequency position may correspond to an absolute frequency number ARFCN.  See paragraphs 0125-0127.)

Regarding claim 8, D1 discloses determining the second reference point related to the second resource pool as a first sub-carrier of a first common resource block based on the ARFCN value (Referring to Figure 4, reference point A and virtual carrier with a reference frequency position different from reference point A corresponding to a series of resource blocks (equivalent common resource block based on the ARFCN).  See paragraphs 0135 and 0179, see also paragraphs 0125-0127.)

Regarding claim 12, D1 discloses wherein the first reference point related to the first resource pool includes a reference point related to sequence generation (Referring to Figures 3-5, reference point A, corresponding to resource pool, related to virtual carrier (sequence generation).  See paragraph 0135.)

Regarding claim 13, D1 discloses wherein the reference point related to sequence generation is a point at which a first value of the sequence starts (Referring to Figures 3-5, reference point A, corresponding to resource pool, related to virtual carrier (sequence generation), which starts according to the reference point.  See paragraph 0135.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Yokomakura et al. (US 2021/0410111 A1), hereinafter referred to as D2.
receiving information on the second reference point related to the second resource pool through a physical sidelink broadcast channel (PSBCH).
D2 teaches supporting V2X communication, the following physical channels may be defined: physical sidelink broadcast channel (PSBCH); physical sidelink control channel (PSCCH); and/or physical sidelink shared channel (PSSCH).  PSBCH may be used for transmitting information on sidelink frame number, and so on. PSCCH may be used for indicating sidelink control information (SCI), and SCI may indicate resource allocation (scheduling) information of resource(s) for a PSSCH, modulation and coding schemes, redundancy version(s). A transmitter of a first UE 102 (e.g., UE 1) may transmit PSCCH to a receiver UE 102 (e.g., UE 2).  For support of V2X communication, the following physical signals may be defined: primary sidelink synchronization signal (PSSS); secondary sidelink synchronization signal (SSSS); tracking reference signal (TRS); channel state information reference signal (CSI-RS); demodulation reference signal (DMRS); phase tracking reference signal (PTRS); and/or sounding reference signal (SRS). A PSSS and a SSSS may be used for time/frequency synchronization and determination/detection of a synchronization source identity (ID), and the PSSS, the SSSS, and the PSBCH may be multiplexed as a SSS/PSBCH block.  See paragraphs 0064-0067.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the PSBCH of D2 to distribute control information in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to comply with the well-known standard of V2X, thereby, improving system compatibility.  In so doing, unexpected results are not achieved.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yokomakura et al. (US 2022/0007210 A1) – higher layer circuity configured to receive first information to configure a sidelink bandwidth part and second information to configure one or more resource pool for sidelink transmission.
Tseng et al. (US 2020/0107236 A1) – receiving sidelink configuration from a base station during a handover procedure of the first UE to a second base station.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462